Exhibit 10.3

 

WEST SUBURBAN BANCORP, INC.

 

RESTATED EMPLOYMENT AGREEMENT – KEITH W. ACKER

 

This RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into
as of the 29th day of December, 2008 (the “Effective Date”), by and between WEST
SUBURBAN BANCORP, INC., an Illinois corporation (the “Employer”), and KEITH W.
ACKER, an Illinois resident (the “Executive”).

 

R E C I T A L S:

 

A.            The Employer owns all of the issued and outstanding capital stock
of West Suburban Bank, Lombard, Illinois (the “Bank”).

 

B.             The Employer desires to continue to employ the Executive as an
officer of the Employer and of the Bank for a specified term and the Executive
is willing to continue such employment upon the terms and conditions hereinafter
set forth.

 

C.             Additionally, the Employer recognizes that circumstances may
arise which may result in a change in control of the Employer and/or the Bank
(through acquisition or otherwise) thereby causing uncertainty with respect to
the Executive’s employment without regard to the competence or past
contributions of the Executive and that such uncertainty may result in the loss
to the Employer and/or the Bank of the valuable services provided by the
Executive.  In such circumstances, the Employer and the Executive wish to
provide reasonable security to the Executive against changes in the Executive’s
employment relationship with the Employer and/or the Bank.

 

D.            The Executive currently serves as the Vice President and Chief
Operating Officer of Employer and the President and a Trust Officer of the Bank
pursuant to that certain Employment Agreement dated March 8, 2004, as amended
(the “Employment Agreement”).

 

E.             The parties desire to amend and restate the Employment Agreement
in accordance with the terms, and subject to the conditions, set forth herein in
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the related U.S. Treasury Department regulations
and guidance promulgated thereunder (“Code Section 409A”).

 

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

 

A G R E E M E N T S:

 


1.             TERM OF EMPLOYMENT WITH AUTOMATIC RENEWAL PROVISIONS.  THE PERIOD
OF THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL BE DEEMED TO HAVE
COMMENCED ON THE EFFECTIVE DATE AND SHALL CONTINUE FOR A PERIOD OF APPROXIMATELY
THREE (3) YEARS THROUGH DECEMBER 31, 2011.  THE TERM OF EMPLOYMENT OF THE
EXECUTIVE UNDER THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR ONE
(1) ADDITIONAL YEAR

 

--------------------------------------------------------------------------------


 


ON DECEMBER 31ST OF EACH YEAR BEGINNING DECEMBER 31, 2009, UNLESS EITHER THE
EMPLOYER OR THE EXECUTIVE NOTIFIES THE OTHER PARTY, BY WRITTEN NOTICE DELIVERED
NO LATER THAN NOVEMBER 1ST OF SUCH YEAR, THAT THE TERM OF EMPLOYMENT OF THE
EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE EXTENDED FOR AN ADDITIONAL YEAR.  IN
ADDITION, UPON THE OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED BELOW), THE
TERM OF EMPLOYMENT OF THE EXECUTIVE UNDER THIS AGREEMENT SHALL BE AUTOMATICALLY
RENEWED AND EXTENDED TO PROVIDE A TERM OF EMPLOYMENT (IN ACCORDANCE WITH THE
TERMS, AND SUBJECT TO THE CONDITIONS, SET FORTH HEREIN) EQUAL TO A PERIOD OF
THREE (3) YEARS FROM THE DATE OF THE CONSUMMATION OF THE CHANGE IN CONTROL.


 


2.             POSITION AND DUTIES.  THE EMPLOYER HEREBY CONTINUES TO EMPLOY THE
EXECUTIVE AS THE VICE PRESIDENT AND CHIEF OPERATING OFFICER OF THE EMPLOYER AND
AS THE PRESIDENT OF THE BANK OR IN SUCH OTHER SENIOR EXECUTIVE CAPACITY AS SHALL
BE MUTUALLY AGREED BETWEEN THE EMPLOYER AND THE EXECUTIVE.  DURING THE PERIOD OF
THE EXECUTIVE’S EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL DEVOTE HIS BEST
EFFORTS AND FULL BUSINESS TIME, ENERGY, SKILLS AND ATTENTION TO THE BUSINESS AND
AFFAIRS OF THE EMPLOYER AND ITS AFFILIATES, INCLUDING THE BANK.  THE EXECUTIVE’S
DUTIES AND AUTHORITY SHALL CONSIST OF AND INCLUDE ALL DUTIES AND AUTHORITY
CUSTOMARILY PERFORMED AND HELD BY PERSONS HOLDING EQUIVALENT POSITIONS WITH
BUSINESS ORGANIZATIONS SIMILAR IN NATURE AND SIZE TO THE EMPLOYER, AS SUCH
DUTIES AND AUTHORITY ARE REASONABLY DEFINED, MODIFIED AND DELEGATED FROM TIME TO
TIME BY THE BOARD OF DIRECTORS OF THE EMPLOYER (THE “BOARD”).  THE EXECUTIVE
SHALL HAVE THE POWERS NECESSARY TO PERFORM THE DUTIES ASSIGNED TO HIM AND SHALL
BE PROVIDED SUCH SUPPORTING SERVICES, STAFF AND OTHER ASSISTANCE, OFFICE SPACE
AND ACCOUTREMENTS AS SHALL BE REASONABLY NECESSARY AND APPROPRIATE IN THE LIGHT
OF SUCH ASSIGNED DUTIES.


 


3.             COMPENSATION.  AS COMPENSATION FOR THE SERVICES TO BE PROVIDED BY
THE EXECUTIVE HEREUNDER, THE EXECUTIVE SHALL RECEIVE THE FOLLOWING COMPENSATION,
EXPENSE REIMBURSEMENT AND OTHER BENEFITS:


 


(A)           BASE SALARY.  THE EXECUTIVE SHALL RECEIVE AN AGGREGATE ANNUAL
MINIMUM BASE SALARY AT THE RATE OF THREE HUNDRED THREE THOUSAND FIVE HUNDRED
SEVENTY FIVE AND 48/100 DOLLARS ($303,575.48) PAYABLE IN INSTALLMENTS IN
ACCORDANCE WITH THE REGULAR PAYROLL SCHEDULE OF THE BANK (“BASE SALARY”).  SUCH
BASE SALARY SHALL BE SUBJECT TO REVIEW ANNUALLY COMMENCING IN 2009 AND SHALL BE
MAINTAINED OR INCREASED DURING THE TERM HEREOF IN ACCORDANCE WITH THE EMPLOYER’S
ESTABLISHED MANAGEMENT COMPENSATION POLICIES AND PRACTICES.


 


(B)           BONUS.  THE EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL BONUS
(“BONUS”) WITH RESPECT TO EACH FISCAL YEAR OF THE EMPLOYER IN ACCORDANCE WITH
THE EMPLOYER’S COMPENSATION AND BONUS POLICIES AND PRACTICES FOR SENIOR
EXECUTIVE OFFICERS.  THE AMOUNT OF THE BONUS, IF ANY, SHALL BE DETERMINED BY THE
COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”).  THE BONUS,
IF ANY, SHALL BE PAID NO LATER THAN MARCH 15TH OF THE YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE BONUS IS EARNED.


 


(C)           CLUB MEMBERSHIP.  THE EXECUTIVE SHALL BE REIMBURSED FOR MEMBERSHIP
DUES AND OTHER CUSTOMARY CHARGES AT THE MEDINAH COUNTRY CLUB INCURRED BY THE
EXECUTIVE.  ANY SUCH REIMBURSEMENT SHALL BE MADE NO LATER THAN THE END OF THE
CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE DUES OR OTHER CHARGES WERE
INCURRED.

 

2

--------------------------------------------------------------------------------


 


(D)           DEFERRED COMPENSATION.  THE EMPLOYER SHALL MAKE CONTRIBUTIONS FOR
THE BENEFIT OF THE EXECUTIVE TO THE EMPLOYER’S DIRECTORS AND SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN (“DEFERRED COMPENSATION PLAN”), INCLUDING ANY
SUCCESSOR PLAN OR PROGRAM THERETO, IN AN ANNUAL AMOUNT OF NOT LESS THAN
TWENTY-FIVE THOUSAND DOLLARS ($25,000).


 


(E)           VACATIONS.  THE EXECUTIVE SHALL RECEIVE PAID VACATION DAYS OF AT
LEAST SUCH NUMBER OF PAID VACATION DAYS AS THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AS OF THE DATE HEREOF IN ACCORDANCE WITH THE EMPLOYER’S VACATION POLICY
IN EFFECT AS OF THE DATE HEREOF.  THE METHOD OF ACCRUAL, FORFEITURE AND
SCHEDULING OF VACATION DAYS SHALL BE IN ACCORDANCE WITH, AND SUBJECT TO, THE
EMPLOYER’S GENERAL VACATION POLICIES AND PRACTICES.


 


(F)            LONG TERM CARE INSURANCE.  THE EMPLOYER SHALL PROVIDE THE
EXECUTIVE AND THE EXECUTIVE’S SPOUSE WITH COVERAGE UNDER, AND SHALL PAY THE
PREMIUMS WITH RESPECT TO, LONG TERM CARE INSURANCE IN ACCORDANCE WITH THE TERMS,
AND SUBJECT TO THE CONDITIONS, AS THE EMPLOYER SHALL PROVIDE TO OTHER SENIOR
EXECUTIVE OFFICERS.  THE EXECUTIVE ACKNOWLEDGES THAT THIS BENEFIT SHALL BE
SUBJECT TO THE CONTINUED AVAILABILITY OF SUCH LONG TERM CARE INSURANCE FROM THE
INSURER UNDER WHICH THIS BENEFIT IS PROVIDED TO OTHER SENIOR EXECUTIVES FROM
TIME TO TIME.


 


(G)           REIMBURSEMENT OF EXPENSES.  THE EXECUTIVE SHALL BE REIMBURSED,
UPON SUBMISSION OF APPROPRIATE VOUCHERS AND SUPPORTING DOCUMENTATION, FOR ALL
TRAVEL, ENTERTAINMENT AND OTHER OUT-OF-POCKET EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES HEREUNDER
AND SHALL BE ENTITLED TO ATTEND SEMINARS, CONFERENCES AND MEETINGS RELATING TO
THE BUSINESS OF THE EMPLOYER CONSISTENT WITH THE EMPLOYER’S ESTABLISHED POLICIES
IN THAT REGARD; PROVIDED, THAT SUCH REIMBURSEMENT WILL BE MADE AS SOON AS
PRACTICABLE AND, WHEN TAXABLE TO THE EXECUTIVE, SHALL BE MADE NO LATER THAN THE
END OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSES OR OTHER
CHARGES WERE INCURRED.


 


(H)           OTHER BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED TO ALL BENEFITS
SPECIFICALLY ESTABLISHED FOR HIM AND, WHEN AND TO THE EXTENT HE IS ELIGIBLE
THEREFOR, TO PARTICIPATE IN ALL PLANS AND BENEFITS GENERALLY ACCORDED TO SENIOR
EXECUTIVES OF THE EMPLOYER, INCLUDING, BUT NOT LIMITED TO THE FOLLOWING TO THE
EXTENT PROVIDED, IF AT ALL, TO OTHER SENIOR EXECUTIVES OF THE EMPLOYER: 
PENSION; PROFIT-SHARING; EMPLOYEE STOCK OWNERSHIP PLAN; SUPPLEMENTAL RETIREMENT;
INCENTIVE COMPENSATION; BONUS; DISABILITY INCOME; SPLIT-DOLLAR LIFE INSURANCE;
GROUP LIFE; HEALTH, MEDICAL (INCLUDING DENTAL, VISION AND PRESCRIPTION DRUG
INSURANCE, IF ANY) AND HOSPITALIZATION INSURANCE; LONG TERM CARE INSURANCE; AND
SIMILAR OR COMPARABLE PLANS, AND ALSO TO PERQUISITES EXTENDED TO SIMILARLY
SITUATED SENIOR EXECUTIVES; PROVIDED, HOWEVER, THAT SUCH PLANS, BENEFITS AND
PERQUISITES SHALL BE NO LESS THAN THOSE MADE AVAILABLE TO ALL OTHER EMPLOYEES OF
THE EMPLOYER.


 


(I)            WITHHOLDING.  THE EMPLOYER SHALL BE ENTITLED TO WITHHOLD FROM
AMOUNTS PAYABLE TO THE EXECUTIVE HEREUNDER, ANY FEDERAL, STATE OR LOCAL
WITHHOLDING OR OTHER TAXES OR CHARGES WHICH IT IS FROM TIME TO TIME REQUIRED TO
WITHHOLD.  THE EMPLOYER SHALL BE ENTITLED TO RELY UPON THE OPINION OF ITS LEGAL
COUNSEL WITH REGARD TO ANY QUESTION CONCERNING THE AMOUNT OR REQUIREMENT OF ANY
SUCH WITHHOLDING.


 


4.             CONFIDENTIALITY AND LOYALTY.  THE EXECUTIVE ACKNOWLEDGES THAT
HERETOFORE OR HEREAFTER DURING THE COURSE OF HIS EMPLOYMENT HE HAS PRODUCED AND
MAY HEREAFTER PRODUCE AND HAVE ACCESS TO MATERIAL, RECORDS, DATA, TRADE SECRETS
AND INFORMATION NOT GENERALLY

 

3

--------------------------------------------------------------------------------


 


AVAILABLE TO THE PUBLIC (COLLECTIVELY, “CONFIDENTIAL INFORMATION”) REGARDING THE
EMPLOYER AND ITS SUBSIDIARIES AND AFFILIATES.  ACCORDINGLY, DURING AND
SUBSEQUENT TO TERMINATION OF THIS AGREEMENT, THE EXECUTIVE SHALL HOLD IN
CONFIDENCE AND NOT DIRECTLY OR INDIRECTLY DISCLOSE, USE, COPY OR MAKE LISTS OF
ANY SUCH CONFIDENTIAL INFORMATION, EXCEPT TO THE EXTENT THAT SUCH INFORMATION IS
OR THEREAFTER BECOMES LAWFULLY AVAILABLE FROM PUBLIC SOURCES, OR SUCH DISCLOSURE
IS AUTHORIZED IN WRITING BY THE EMPLOYER, REQUIRED BY A LAW OR ANY COMPETENT
ADMINISTRATIVE AGENCY OR JUDICIAL AUTHORITY, OR OTHERWISE AS REASONABLY
NECESSARY OR APPROPRIATE IN CONNECTION WITH PERFORMANCE BY THE EXECUTIVE OF HIS
DUTIES HEREUNDER.  ALL RECORDS, FILES, DOCUMENTS AND OTHER MATERIALS OR COPIES
THEREOF RELATING TO THE EMPLOYER’S BUSINESS WHICH THE EXECUTIVE SHALL PREPARE OR
USE, SHALL BE AND REMAIN THE SOLE PROPERTY OF THE EMPLOYER, SHALL NOT BE REMOVED
FROM THE EMPLOYER’S PREMISES WITHOUT ITS WRITTEN CONSENT, AND SHALL BE PROMPTLY
RETURNED TO THE EMPLOYER UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
HEREUNDER.  THE EXECUTIVE AGREES TO ABIDE BY THE EMPLOYER’S REASONABLE POLICIES,
AS IN EFFECT FROM TIME TO TIME, RESPECTING AVOIDANCE OF INTERESTS CONFLICTING
WITH THOSE OF THE EMPLOYER.  IN THE EVENT OF ANY VIOLATION OR THREATENED
VIOLATION OF THESE RESTRICTIONS, THE EMPLOYER, IN ADDITION TO AND NOT IN
LIMITATION OF BEING RELIEVED OF ALL FURTHER OBLIGATIONS UNDER THIS AGREEMENT AND
OF ANY OTHER RIGHTS, REMEDIES OR DAMAGES AVAILABLE TO THE EMPLOYER UNDER THIS
AGREEMENT OR OTHERWISE AT LAW OR IN EQUITY, SHALL BE ENTITLED TO PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF TO PREVENT OR RESTRAIN ANY SUCH VIOLATION BY THE
EXECUTIVE AND ANY AND ALL PERSONS DIRECTLY OR INDIRECTLY ACTING FOR OR WITH HIM,
AS THE CASE MAY BE.


 


5.             TERMINATION.  THE EXECUTIVE’S EMPLOYMENT DURING THE TERM OF THIS
AGREEMENT MAY BE TERMINATED BY THE EMPLOYER OR THE EXECUTIVE WITHOUT ANY BREACH
OF THIS AGREEMENT ONLY UNDER THE CIRCUMSTANCES DESCRIBED IN THIS SECTION 5
(WHERE SUCH TERMINATION CONSTITUTES A “SEPARATION FROM SERVICE” PURSUANT TO CODE
SECTION 409A):


 


(A)                                  AGREEMENT NON-EXTENSION OR EMPLOYMENT
TERMINATION BY THE EMPLOYER AND TERMINATION BY THE EXECUTIVE.


 


(I)            IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT BY THE EMPLOYER PRIOR TO THE LAST DAY OF THE THEN CURRENT
TERM FOR ANY REASON OTHER THAN A TERMINATION IN ACCORDANCE WITH THE PROVISIONS
OF PARAGRAPH (C) OF THIS SECTION 5 (TERMINATION FOR CAUSE), THE EMPLOYER SHALL
PAY THE EXECUTIVE A LUMP SUM PAYMENT EQUAL TO THE SUM OF THE AMOUNT OF HIS BASE
SALARY PAYABLE FOR THE REMAINDER OF THE CURRENT TERM, PLUS THE AMOUNT OF THE
EXECUTIVE’S ANNUAL BONUS(ES) PAYABLE FOR THE REMAINDER OF THE CURRENT TERM BASED
ON AN AMOUNT EQUAL TO THE AVERAGE OF HIS MOST RECENT THREE (3) YEARS’ ANNUAL
BONUS AMOUNTS.  SUCH PAYMENT SHALL BE PAID TO THE EXECUTIVE WITHIN THIRTY (30)
DAYS OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.  IN ADDITION, THE EMPLOYER
SHALL CONTINUE TO PROVIDE COVERAGE FOR THE EXECUTIVE AT THE SAME OR EQUIVALENT
LEVEL AS THE EXECUTIVE’S COVERAGE PRIOR TO HIS TERMINATION OF EMPLOYMENT UNDER
ALL PLANS AND BENEFITS OTHERWISE PROVIDED TO SENIOR EXECUTIVES OF THE EMPLOYER
(INCLUDING WITHOUT LIMITATION, GROUP HEALTH, LIFE, DISABILITY AND LONG TERM CARE
INSURANCE COVERAGE, CLUB DUES, AND DEFERRED COMPENSATION PLAN CONTRIBUTIONS) BY
PAYMENT OF THE APPLICABLE PREMIUMS AND REIMBURSEMENTS IN ACCORDANCE WITH THE
EMPLOYER’S STANDARD PAYMENT PRACTICE, UNLESS UNABLE TO CONTINUE SUCH COVERAGE BY
LAW, FOR THE REMAINDER OF THE TERM OF THIS AGREEMENT, PROVIDED, HOWEVER, THAT
THE PAYMENT OF THESE AMOUNTS BY THE EMPLOYER SHALL NOT OFFSET OR DIMINISH ANY
COMPENSATION OR BENEFITS ACCRUED AS OF THE DATE OF TERMINATION.  IN THE EVENT OF
A NON—EXTENSION OF THIS AGREEMENT BY THE EMPLOYER IN ACCORDANCE WITH THE
PROVISIONS

 

4

--------------------------------------------------------------------------------


 


OF SECTION 1, THE EMPLOYER SHALL: (A) CONTINUE TO PAY THE EXECUTIVE THE BASE
SALARY THEN PAYABLE TO THE EXECUTIVE PURSUANT TO THE EMPLOYER’S STANDARD PAYROLL
PRACTICE; (B) CONTINUE TO PAY THE EXECUTIVE AN ANNUAL BONUS IN AN AMOUNT EQUAL
TO THE AVERAGE OF HIS MOST RECENT THREE (3) YEARS’ ANNUAL BONUS AMOUNTS PURSUANT
TO THE EMPLOYER’S STANDARD BONUS PAYMENT PRACTICES; AND (C) CONTINUE TO PROVIDE
COVERAGE FOR THE EXECUTIVE AT THE SAME OR EQUIVALENT LEVEL AS THE EXECUTIVE’S
COVERAGE PRIOR TO THE NON-EXTENSION UNDER ALL PLANS AND BENEFITS OTHERWISE
PROVIDED TO SENIOR EXECUTIVES OF THE EMPLOYER (INCLUDING WITHOUT LIMITATION,
GROUP HEALTH, LIFE, DISABILITY AND LONG TERM CARE INSURANCE COVERAGE, CLUB DUES,
AND DEFERRED COMPENSATION PLAN CONTRIBUTIONS) BY PAYMENT OF THE APPLICABLE
PREMIUMS AND REIMBURSEMENTS IN ACCORDANCE WITH THE EMPLOYER’S STANDARD PAYMENT
PRACTICE, UNLESS UNABLE TO CONTINUE SUCH COVERAGE BY LAW, FOR THE REMAINDER OF
THE TERM OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE CIRCUMSTANCE WHERE
THE TERM OF THIS AGREEMENT IS NOT EXTENDED, THE EXECUTIVE MUST REMAIN EMPLOYED
WITH THE EMPLOYER TO RECEIVE SUCH PAYMENTS AND BENEFITS; FURTHER PROVIDED, THAT
THE CONTINUED PAYMENT OF THESE AMOUNTS BY THE EMPLOYER SHALL NOT OFFSET OR
DIMINISH ANY COMPENSATION OR BENEFITS ACCRUED AS OF THE DATE OF THE NOTICE OF
NON-EXTENSION.  IN ADDITION, WITHIN THIRTY (30) DAYS OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE EMPLOYER SHALL PAY THE EXECUTIVE: (A) SUCH BASE
SALARY AND VACATION PAY (FOR UNUSED VACATION DAYS IN ACCORDANCE WITH THE
EMPLOYER’S POLICIES AND PRACTICES WITH RESPECT TO VACATION PAY) AS SHALL HAVE
ACCRUED AND REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE TERMINATION;
(B) BONUSES PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY PRIOR
FISCAL YEAR(S) THAT REMAIN UNPAID; (C) FOR ALL ACCRUED AND UNUSED SICK DAYS; AND
(D) REIMBURSEMENT OF PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT
PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING REIMBURSEMENT OF
EXPENSES.  FURTHER PROVIDED, THAT THE EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO
PAYMENTS, IF ANY, AS ARE PROVIDED UNDER THE TERMS OF THE DEFERRED COMPENSATION
PLAN, THE AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND
BETWEEN THE EMPLOYER AND THE EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH
RETIREMENT PLANS UNDER WHICH THE EXECUTIVE PARTICIPATED AT THE TIME OF THE
TERMINATION OF HIS EMPLOYMENT.


 


(II)           IN THE EVENT THAT THE EXECUTIVE ELECTS TO TERMINATE HIS
EMPLOYMENT UNDER THIS AGREEMENT FOR ANY REASON OTHER THAN A TERMINATION IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) (CONSTRUCTIVE DISCHARGE) OR
(E) (CHANGE IN CONTROL) OF THIS SECTION 5, THE EMPLOYER SHALL PAY THE EXECUTIVE
A LUMP SUM AMOUNT EQUAL TO EIGHTEEN (18) TIMES THE SUM OF: (A) THE MONTHLY BASE
SALARY THEN PAYABLE TO THE EXECUTIVE; PLUS (B) ONE TWELFTH (1/12) OF THE BASE
ANNUAL DEFERRED COMPENSATION CONTRIBUTION MADE BY THE EMPLOYER UNDER THE
DEFERRED COMPENSATION PLAN FOR THE YEAR PRIOR TO THE EXECUTIVE’S TERMINATION. 
PAYMENT TO THE EXECUTIVE WILL BE MADE WITHIN THIRTY (30) DAYS OF SUCH
TERMINATION.  IN ADDITION, WITHIN THIRTY (30) DAYS OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE EMPLOYER SHALL PAY THE EXECUTIVE: (A) SUCH BASE
SALARY AND VACATION PAY (FOR UNUSED VACATION DAYS IN ACCORDANCE WITH THE
EMPLOYER’S POLICIES AND PRACTICES WITH RESPECT TO VACATION PAY) AS SHALL HAVE
ACCRUED AND REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE TERMINATION;
(B) BONUSES PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY PRIOR
FISCAL YEAR(S) THAT REMAIN UNPAID; (C) FOR ALL ACCRUED AND UNUSED SICK DAYS; AND
(D) REIMBURSEMENT OF PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT
PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING REIMBURSEMENT OF
EXPENSES.  FURTHER PROVIDED, THAT THE EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO
PAYMENTS, IF ANY, AS ARE PROVIDED UNDER THE TERMS OF THE DEFERRED COMPENSATION
PLAN, THE AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND
BETWEEN THE EMPLOYER AND THE EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH
RETIREMENT PLANS UNDER WHICH THE EXECUTIVE PARTICIPATED AT THE TIME OF THE
TERMINATION OF HIS EMPLOYMENT.

 

5

--------------------------------------------------------------------------------


 


(III)          UNLESS A CHANGE IN CONTROL SHALL HAVE OCCURRED, IF THE EMPLOYER
IS NOT IN COMPLIANCE WITH ITS MINIMUM CAPITAL REQUIREMENTS OR IF THE PAYMENTS
REQUIRED UNDER SUBPARAGRAPH (I) OR (II) ABOVE WOULD CAUSE THE EMPLOYER’S CAPITAL
TO BE REDUCED BELOW ITS MINIMUM CAPITAL REQUIREMENTS, SUCH PAYMENTS SHALL BE
DEFERRED, AS PERMITTED PURSUANT TO CODE SECTION 409A, UNTIL SUCH TIME AS THE
EMPLOYER IS IN CAPITAL COMPLIANCE.


 


(B)           CONSTRUCTIVE DISCHARGE.  IF AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, EXCEPT IN CONNECTION WITH A TERMINATION PURSUANT TO PARAGRAPH
(C) (TERMINATION FOR CAUSE) OF THIS SECTION 5, THE EXECUTIVE IS CONSTRUCTIVELY
DISCHARGED (AS HEREINAFTER DEFINED) THEN THE EXECUTIVE SHALL HAVE THE RIGHT, BY
WRITTEN NOTICE TO THE EMPLOYER WITHIN SIXTY (60) DAYS OF THE INITIAL EXISTENCE
OF SUCH CONSTRUCTIVE DISCHARGE CONDITION, TO TERMINATE HIS SERVICES HEREUNDER,
EFFECTIVE AS OF THE THIRTIETH (30TH) DAY AFTER SUCH NOTICE, AND THE EXECUTIVE
SHALL HAVE NO RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OTHER THAN AS PROVIDED
IN SECTIONS 4 AND 8 HEREOF; PROVIDED, HOWEVER, THE EMPLOYER SHALL HAVE THIRTY
(30) DAYS FROM THE DATE OF SUCH NOTICE IN WHICH TO CURE THE CONDITION GIVING
RISE TO A CONSTRUCTIVE DISCHARGE, IF CURABLE.  IF, DURING SUCH THIRTY (30) DAY
PERIOD, THE EMPLOYER CURES THE CONDITION GIVING RISE TO CONSTRUCTIVE DISCHARGE,
THEN THE EXECUTIVE’S NOTICE OF TERMINATION HEREUNDER SHALL NOT BE EFFECTIVE, THE
EXECUTIVE’S EMPLOYMENT SHALL CONTINUE UNTIL OTHERWISE TERMINATED UNDER THIS
AGREEMENT, AND NO BENEFITS SHALL BE DUE UNDER THIS AGREEMENT WITH RESPECT TO
SUCH OCCURRENCE.  IF THE EMPLOYER FAILS TO CURE THE CONDITION GIVING RISE TO
CONSTRUCTIVE DISCHARGE WITHIN SUCH THIRTY (30) DAY PERIOD, THE EXECUTIVE SHALL
BE ENTITLED TO A LUMP SUM PAYMENT OF COMPENSATION AND BENEFITS AND CONTINUATION
OF ALL PLANS AND BENEFITS AS IF SUCH TERMINATION OF HIS EMPLOYMENT WAS PURSUANT
TO SUBPARAGRAPH (A)(I) OF THIS SECTION 5 TO BE PAID WITHIN THIRTY (30) DAYS OF
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(I)            FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE SHALL BE
“CONSTRUCTIVELY DISCHARGED” UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING
EVENTS:


 

(A)          THE EXECUTIVE IS NOT RE-ELECTED OR IS REMOVED FROM THE POSITIONS
WITH THE EMPLOYER OR ANY AFFILIATE SET FORTH IN SECTION 1 HEREOF, OTHER THAN AS
A RESULT OF THE EXECUTIVE’S ELECTION OR APPOINTMENT TO POSITIONS OF EQUAL OR
SUPERIOR SCOPE AND RESPONSIBILITY; OR

 

(B)           THE EXECUTIVE SHALL FAIL TO BE VESTED BY THE EMPLOYER WITH THE
POWERS AND AUTHORITY OF HIS APPOINTED OFFICE; OR

 

(C)           THE EMPLOYER CHANGES THE PRIMARY EMPLOYMENT LOCATION OF THE
EXECUTIVE TO A PLACE THAT IS MORE THAN THIRTY (30) MILES FROM THE PRIMARY
EMPLOYMENT LOCATION AS OF THE EFFECTIVE DATE OF THIS AGREEMENT; OR

 

(D)          THE EMPLOYER OTHERWISE COMMITS A MATERIAL BREACH OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.

 


(C)           TERMINATION FOR CAUSE.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY
BE TERMINATED FOR CAUSE (AS HEREINAFTER DEFINED).  “CAUSE” SHALL MEAN:  (I) THE
EXECUTIVE’S DEATH; (II) A MATERIAL VIOLATION BY THE EXECUTIVE OF ANY APPLICABLE
MATERIAL LAW OR REGULATION RESPECTING THE BUSINESS OF THE EMPLOYER; (III) THE
EXECUTIVE BEING FOUND GUILTY OF A FELONY OR AN ACT OF DISHONESTY IN CONNECTION
WITH THE PERFORMANCE OF HIS DUTIES AS AN OFFICER OF THE EMPLOYER, OR

 

6

--------------------------------------------------------------------------------


 


WHICH DISQUALIFIES THE EXECUTIVE FROM SERVING AS AN OFFICER OR DIRECTOR OF THE
EMPLOYER; OR (IV) THE WILLFUL OR NEGLIGENT FAILURE OF THE EXECUTIVE TO PERFORM
HIS DUTIES HEREUNDER IN ANY MATERIAL RESPECT.  THE EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT MAY BE TERMINATED IMMEDIATELY FOR ANY CAUSE EXCEPT UNDER
(IV) ABOVE.  THE EXECUTIVE SHALL BE ENTITLED TO AT LEAST THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE OF THE EMPLOYER’S INTENTION TO TERMINATE HIS EMPLOYMENT UNDER
(IV) ABOVE, SPECIFYING THE GROUNDS FOR SUCH TERMINATION, A REASONABLE
OPPORTUNITY TO CURE ANY CONDUCT OR ACT, IF CURABLE, ALLEGED AS GROUNDS FOR SUCH
TERMINATION, AND A REASONABLE OPPORTUNITY TO PRESENT TO THE BOARD HIS POSITION
REGARDING ANY DISPUTE RELATING TO THE EXISTENCE OF SUCH CAUSE.  UPON THE
EXECUTIVE’S TERMINATION FOR CAUSE, THE EMPLOYER SHALL HAVE NO OBLIGATIONS TO THE
EXECUTIVE OTHER THAN PAYMENT, WITHIN THIRTY (30) DAYS, OF: (A) SUCH BASE SALARY
AND VACATION PAY (FOR UNUSED VACATION DAYS IN ACCORDANCE WITH THE EMPLOYER’S
POLICIES AND PRACTICES WITH RESPECT TO VACATION PAY) AS SHALL HAVE ACCRUED AND
REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE TERMINATION; (B) BONUSES
PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY PRIOR FISCAL
YEAR(S) THAT REMAIN UNPAID; (C) ALL ACCRUED AND UNUSED SICK DAYS; AND
(D) REIMBURSEMENT FOR PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT
PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING REIMBURSEMENT OF
EXPENSES.  IN ADDITION, THE EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO PAYMENTS,
IF ANY, AS ARE PROVIDED UNDER THE TERMS OF THE DEFERRED COMPENSATION PLAN, THE
AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND BETWEEN THE
EMPLOYER AND THE EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH RETIREMENT
PLANS UNDER WHICH THE EXECUTIVE PARTICIPATED AT THE TIME OF THE TERMINATION OF
HIS EMPLOYMENT.


 


(D)           TERMINATION UPON DEATH.  UPON THE EXECUTIVE’S DEATH, THE EMPLOYER
SHALL HAVE NO OBLIGATIONS TO THE EXECUTIVE OTHER THAN PAYMENT, WITHIN THIRTY
(30) DAYS, OF: (I) SUCH BASE SALARY AND VACATION PAY (FOR UNUSED VACATION DAYS
IN ACCORDANCE WITH THE EMPLOYER’S POLICIES AND PRACTICES WITH RESPECT TO
VACATION PAY) AS SHALL HAVE ACCRUED AND REMAINS UNPAID THROUGH THE DATE OF
DEATH; (II) BONUSES PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY
PRIOR FISCAL YEAR(S) THAT REMAIN UNPAID; (III) ALL ACCRUED AND UNUSED SICK DAYS;
AND (IV) REIMBURSEMENT FOR PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR
REIMBURSEMENT PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING
REIMBURSEMENT OF EXPENSES.  IN ADDITION, THE EXECUTIVE SHALL ALSO HAVE SUCH
RIGHTS TO PAYMENTS AS ARE PROVIDED UNDER THE DEFERRED COMPENSATION PLAN, THE
AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND BETWEEN THE
EMPLOYER AND THE EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH RETIREMENT
PLANS UNDER WHICH THE EXECUTIVE PARTICIPATED AT THE TIME OF HIS DEATH.  PAYMENT
SHALL BE MADE TO SUCH BENEFICIARY AS THE EXECUTIVE MAY DESIGNATE IN WRITING, OR
FAILING SUCH DESIGNATION, TO THE EXECUTOR OF HIS ESTATE, IN FULL SETTLEMENT AND
SATISFACTION OF ALL CLAIMS AND DEMANDS ON BEHALF OF THE EXECUTIVE.  SUCH
PAYMENTS SHALL BE IN FULL SETTLEMENT AND SATISFACTION OF ALL PAYMENTS PROVIDED
FOR IN THIS AGREEMENT.


 


(E)           TERMINATION UPON CHANGE IN CONTROL.


 


(I)            IN THE EVENT OF A CHANGE IN CONTROL AND THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER EITHER (A) OR (B) BELOW, THE EXECUTIVE SHALL BE
ENTITLED TO A LUMP SUM PAYMENT EQUAL TO THREE (3) TIMES THE SUM OF THE
FOLLOWING: (W) HIS ANNUAL BASE SALARY THEN PAYABLE PLUS (X) THE AVERAGE OF HIS
MOST RECENT THREE (3) YEARS’ ANNUAL DEFERRED COMPENSATION PLAN CONTRIBUTIONS;
PLUS (Y) THE AVERAGE OF HIS MOST RECENT THREE (3) YEARS’ EMPLOYER CONTRIBUTIONS
TO ALL EMPLOYER-SPONSORED TAX-QUALIFIED RETIREMENT PLANS; PLUS (Z) THE AVERAGE
OF

 

7

--------------------------------------------------------------------------------


 


HIS MOST RECENT THREE (3) YEARS’ ANNUAL BONUSES.  THE PAYMENT OF SUCH LUMP SUM
SHALL BE PAID TO THE EXECUTIVE WITHIN THIRTY (30) DAYS OF HIS TERMINATION OF
EMPLOYMENT.  IN THE EVENT OF A CHANGE IN CONTROL, THE EMPLOYER SHALL ALSO
PROVIDE THE EXECUTIVE WITH THE BENEFITS CONTEMPLATED IN SUBPARAGRAPH (II) OF
PARAGRAPH (G) (CERTAIN INSURANCE BENEFITS) OF THIS SECTION 5 BELOW AND, UPON
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER EITHER (A) OR (B) BELOW, SHALL
PAY THE EXECUTIVE, WITHIN THIRTY (30) DAYS OF TERMINATION: (A) SUCH BASE SALARY
AND VACATION PAY (FOR UNUSED VACATION DAYS IN ACCORDANCE WITH THE EMPLOYER’S
POLICIES AND PRACTICES WITH RESPECT TO VACATION PAY) AS SHALL HAVE ACCRUED AND
REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE TERMINATION; (B) BONUSES
PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY PRIOR FISCAL
YEAR(S) THAT REMAIN UNPAID; (C) FOR ALL ACCRUED AND UNUSED SICK DAYS; AND
(D) REIMBURSEMENT OF PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT
PURSUANT TO THE EMPLOYER’S POLICIES ON REIMBURSEMENT OF EXPENSES.  IN ADDITION,
THE EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO PAYMENTS, IF ANY, AS ARE PROVIDED
UNDER THE TERMS OF THE DEFERRED COMPENSATION PLAN, THE AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT ENTERED INTO BY AND BETWEEN THE EMPLOYER AND THE EXECUTIVE
AND AS AMENDED FROM TIME TO TIME AND SUCH RETIREMENT PLANS UNDER WHICH THE
EXECUTIVE PARTICIPATED AT THE TIME OF THE TERMINATION OF HIS EMPLOYMENT.  IF THE
EXECUTIVE’S EMPLOYMENT HAS TERMINATED PRIOR TO THE CHANGE IN CONTROL IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE EMPLOYER HAS MADE ALL
REQUIRED PAYMENTS UNDER ANY OTHER APPLICABLE PROVISION OF THIS SECTION 5, THEN
NO AMOUNT SHALL BE PAID UNDER THIS PARAGRAPH (E).  EITHER OF THE FOLLOWING SHALL
CONSTITUTE TERMINATION UNDER THIS PARAGRAPH:


 

(A)          THE EXECUTIVE TERMINATES HIS EMPLOYMENT BY A WRITTEN NOTICE TO THAT
EFFECT DELIVERED TO THE EMPLOYER WITHIN TWENTY-FOUR (24) MONTHS AFTER THE CHANGE
IN CONTROL.

 

(B)           THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED BY
THE EMPLOYER EITHER IN CONTEMPLATION OF OR AFTER THE CHANGE IN CONTROL.

 


(II)           NOTWITHSTANDING THE PRECEDING PARAGRAPHS OF THIS SECTION 5 AND
EXCEPT AS PROVIDED IN THIS SUBPARAGRAPH (II), IN THE EVENT THAT IT SHALL BE
DETERMINED THAT ANY PAYMENT, BENEFIT OR OTHER ENTITLEMENT UNDER THIS AGREEMENT
AND ANY OTHER PLAN OR ARRANGEMENT OF THE EMPLOYER OR THE BANK (THE “TOTAL
PAYMENTS”) WOULD CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
THEREBY BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR ANY
SIMILAR SUCCESSOR PROVISION OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH
EXCISE TAX (COLLECTIVELY THE “EXCISE TAX”), THEN, EXCEPT IN THE CASE OF A DE
MINIMUS EXCESS AMOUNT (AS DEFINED BELOW), THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES IMPOSED UPON THE GROSS-UP PAYMENT
(INCLUDING ANY FEDERAL, STATE AND LOCAL INCOME, PAYROLL AND EXCISE TAXES AND ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), THE EXECUTIVE RETAINS
AN AMOUNT OF THE GROSS UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE TOTAL
PAYMENTS (NOT INCLUDING ANY GROSS-UP PAYMENT).  SUCH GROSS-UP PAYMENT SHALL BE
PAID TO THE EXECUTIVE NO LATER THAN THE END OF THE EXECUTIVE’S TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE EXECUTIVE REMITS THE EXCISE TAX.  IF, AT
A LATER DATE, THE INTERNAL REVENUE SERVICE ASSESSES A DEFICIENCY AGAINST THE
EXECUTIVE FOR THE EXCISE TAX WHICH IS GREATER THAN THAT WHICH WAS DETERMINED AT
THE TIME SUCH AMOUNTS WERE PAID, THEN THE EMPLOYER SHALL PAY TO THE EXECUTIVE
THE AMOUNT OF SUCH UNREIMBURSED EXCISE TAX PLUS ANY INTEREST, PENALTIES AND
REASONABLE PROFESSIONAL FEES OR

 

8

--------------------------------------------------------------------------------


 


EXPENSES INCURRED BY THE EXECUTIVE AS A RESULT OF SUCH ASSESSMENT, INCLUDING ALL
SUCH TAXES WITH RESPECT TO ANY SUCH ADDITIONAL AMOUNT, WHICH AMOUNTS SHALL BE
PAID TO THE EXECUTIVE NO LATER THAN THE END OF THE EXECUTIVE’S TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE EXECUTIVE REMITS THE DEFICIENT EXCISE
TAX.  THE HIGHEST MARGINAL TAX RATE APPLICABLE TO INDIVIDUALS AT THE TIME OF THE
PAYMENT OF SUCH AMOUNTS WILL BE USED FOR PURPOSES OF DETERMINING THE FEDERAL AND
STATE INCOME AND OTHER TAXES WITH RESPECT THERETO.  THE EMPLOYER SHALL WITHHOLD
FROM ANY AMOUNTS PAID UNDER THIS AGREEMENT THE AMOUNT OF ANY EXCISE TAX OR OTHER
FEDERAL, STATE OR LOCAL TAXES THEN REQUIRED TO BE WITHHELD.  COMPUTATIONS OF THE
AMOUNT OF THE GROSS-UP PAYMENT PAID UNDER THIS SUBPARAGRAPH SHALL BE
CONCLUSIVELY MADE BY THE EMPLOYER’S INDEPENDENT ACCOUNTANTS, IN CONSULTATION, IF
NECESSARY, WITH THE EMPLOYER’S INDEPENDENT LEGAL COUNSEL.  IF, AFTER THE
EXECUTIVE RECEIVES ANY GROSS-UP PAYMENT OR OTHER AMOUNT PURSUANT TO THIS
SUBPARAGRAPH, THE EXECUTIVE RECEIVES ANY REFUND WITH RESPECT TO THE EXCISE TAX,
THE EXECUTIVE SHALL PROMPTLY PAY THE EMPLOYER THE AMOUNT OF SUCH REFUND WITHIN
TEN (10) DAYS OF RECEIPT BY THE EXECUTIVE.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT THE AMOUNT BY WHICH THE PRESENT VALUE OF THE TOTAL PAYMENTS WHICH
WOULD CONSTITUTE AN EXCESS PARACHUTE PAYMENT IS LESS THAN TWO PERCENT (2%) OF
THE TOTAL PAYMENTS, THEN SUCH EXCESS PARACHUTE PAYMENT SHALL BE DEEMED TO BE A
“DE MINIMUS EXCESS AMOUNT” AND THE EXECUTIVE SHALL NOT BE ENTITLED TO A GROSS-UP
PAYMENT.  IN SUCH A CASE, THE TOTAL PAYMENTS WILL BE REDUCED TO AN AMOUNT (THE
“NON-TRIGGERING AMOUNT”), THE VALUE OF WHICH IS ONE DOLLAR ($1.00) LESS THAN AN
AMOUNT EQUAL TO THREE (3) TIMES THE EXECUTIVE’S “BASE AMOUNT,” AS DETERMINED IN
ACCORDANCE WITH CODE SECTION 280G; PROVIDED, HOWEVER, THAT SUCH REDUCTION SHALL
NOT BE MADE UNLESS THE NON-TRIGGERING AMOUNT WOULD BE GREATER THAN THE AGGREGATE
VALUE OF THE TOTAL PAYMENTS (WITHOUT SUCH REDUCTION) MINUS THE AMOUNT OF EXCISE
TAX REQUIRED TO BE PAID BY THE EXECUTIVE THEREON.  THE ALLOCATION OF THE
REDUCTION REQUIRED BY THE PRECEDING SENTENCE SHALL BE DETERMINED BY THE
EXECUTIVE AND THE EXECUTIVE SHALL NOTIFY THE EMPLOYER IN WRITING OF THE
ALLOCATION; PROVIDED, HOWEVER, THAT IF THE EXECUTIVE FAILS TO NOTIFY THE
EMPLOYER, THEN THE EMPLOYER SHALL MAKE THE ALLOCATION; AND PROVIDED FURTHER,
HOWEVER, THAT ANY SUCH ALLOCATION SHALL NOT BE EFFECTIVE WHERE IT WOULD RESULT
IN AN IMPOSITION OF ADDITIONAL INCOME TAX UNDER CODE SECTION 409A.


 


(III)          FOR PURPOSES OF THIS AGREEMENT, THE TERM “CHANGE IN CONTROL”
SHALL MEAN ANY OF THE FOLLOWING:


 

(A)          THE CONSUMMATION OF THE ACQUISITION BY ANY PERSON (AS SUCH TERM IS
DEFINED IN SECTION 13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “1934 ACT”)) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE EMPLOYER
OR THE BANK; OR

 

(B)           THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, ARE MEMBERS OF THE
BOARD OF THE EMPLOYER OR THE BANK CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY
OF THE BOARD, UNLESS THE ELECTION, OR NOMINATION FOR ELECTION BY THE
SHAREHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF A MAJORITY OF THE
BOARD, AND SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE
CONSIDERED AS A MEMBER OF THE BOARD; OR

 

9

--------------------------------------------------------------------------------


 

(C)           CONSUMMATION BY THE EMPLOYER OR THE BANK OF:  (1) A MERGER OR
CONSOLIDATION IF THE SHAREHOLDERS IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION DO NOT, AS A RESULT OF SUCH MERGER OR CONSOLIDATION, OWN, DIRECTLY
OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE ENTITY RESULTING FROM SUCH MERGER OR
CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE EMPLOYER OR THE BANK
OUTSTANDING IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION; OR (2) A COMPLETE
LIQUIDATION OR DISSOLUTION OR AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYER OR THE BANK.

 


NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING SECURITIES OF THE EMPLOYER OR THE BANK IS ACQUIRED BY:  (1) A
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ONE OR MORE EMPLOYEE BENEFIT
PLANS MAINTAINED FOR EMPLOYEES OF THE EMPLOYER OR THE BANK; OR (2) ANY
CORPORATION WHICH, IMMEDIATELY PRIOR TO SUCH ACQUISITION, IS OWNED DIRECTLY OR
INDIRECTLY BY THE SHAREHOLDERS IN THE SAME PROPORTION AS THEIR OWNERSHIP OF
STOCK OF THE EMPLOYER OR THE BANK IMMEDIATELY PRIOR TO SUCH ACQUISITION.


 


(F)            REGULATORY SUSPENSION AND TERMINATION.


 


(I)            IF THE EXECUTIVE IS SUSPENDED FROM OFFICE AND/OR TEMPORARILY
PROHIBITED FROM PARTICIPATING IN THE CONDUCT OF THE EMPLOYER’S AFFAIRS BY A
NOTICE SERVED UNDER SECTION 8(E)(3) (12 U.S.C. SECTION 1818(E)(3)) OR 8(G) (12
U.S.C. SECTION 1818(G)) OF THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, THE
EMPLOYER’S OBLIGATIONS UNDER THIS CONTRACT SHALL BE SUSPENDED AS OF THE DATE OF
SERVICE, UNLESS STAYED BY APPROPRIATE PROCEEDINGS.  IF THE CHARGES IN THE NOTICE
ARE DISMISSED, THE EMPLOYER SHALL: (A) PAY THE EXECUTIVE ALL OF THE COMPENSATION
WITHHELD WHILE THE CONTRACT OBLIGATIONS WERE SUSPENDED; AND (B) REINSTATE ANY OF
THE OBLIGATIONS WHICH WERE SUSPENDED.


 


(II)           IF THE EXECUTIVE IS REMOVED AND/OR PERMANENTLY PROHIBITED FROM
PARTICIPATING IN THE CONDUCT OF THE EMPLOYER’S AFFAIRS BY AN ORDER ISSUED UNDER
SECTION 8(E) (12 U.S.C. SECTION 1818(E)) OR 8(G) (12 U.S.C. SECTION 1818(G)) OF
THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, ALL OBLIGATIONS OF THE EMPLOYER
UNDER THIS CONTRACT SHALL TERMINATE AS OF THE EFFECTIVE DATE OF THE ORDER, BUT
VESTED RIGHTS OF THE CONTRACTING PARTIES SHALL NOT BE AFFECTED.


 


(III)          IF THE EMPLOYER IS IN DEFAULT AS DEFINED IN SECTION 3(X) (12
U.S.C. SECTION 1813(X)(1)) OF THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, ALL
OBLIGATIONS OF THE EMPLOYER UNDER THIS CONTRACT SHALL TERMINATE AS OF THE DATE
OF DEFAULT, BUT THIS PARAGRAPH SHALL NOT AFFECT ANY VESTED RIGHTS OF THE
CONTRACTING PARTIES.


 


(IV)          ALL OBLIGATIONS OF THE EMPLOYER UNDER THIS CONTRACT SHALL BE
TERMINATED, EXCEPT TO THE EXTENT DETERMINED THAT CONTINUATION OF THE CONTRACT IS
NECESSARY FOR THE CONTINUED OPERATION OF THE INSTITUTION BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION (THE “FDIC”), AT THE TIME THE FDIC ENTERS INTO AN
AGREEMENT TO PROVIDE ASSISTANCE TO OR ON BEHALF OF THE EMPLOYER UNDER THE
AUTHORITY CONTAINED IN SECTION 13(C) (12 U.S.C. SECTION 1823(C)) OF THE FEDERAL
DEPOSIT INSURANCE ACT, AS AMENDED, OR WHEN THE EMPLOYER IS DETERMINED BY THE
FDIC TO BE IN AN

 

10

--------------------------------------------------------------------------------


 


UNSAFE OR UNSOUND CONDITION.  ANY RIGHTS OF THE PARTIES THAT HAVE ALREADY
VESTED, HOWEVER, SHALL NOT BE AFFECTED BY SUCH ACTION.


 


(V)           ANY PAYMENTS MADE TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT, OR
OTHERWISE, ARE SUBJECT TO AND CONDITIONED UPON THEIR COMPLIANCE WITH
SECTION 18(K) (12 U.S.C. SECTION 1828(K)) OF THE FEDERAL DEPOSIT INSURANCE ACT
AS AMENDED, AND ANY REGULATIONS PROMULGATED THEREUNDER.


 


(G)           CERTAIN INSURANCE BENEFITS.


 


(I)            IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT DUE TO “RETIREMENT” (AS HEREINAFTER DEFINED), THE EMPLOYER
SHALL CONTINUE TO PROVIDE THE FOLLOWING BENEFITS TO THE EXECUTIVE, AT THE
EXPENSE OF THE EMPLOYER, UNTIL THE EXECUTIVE’S DEATH: (A) CONTINUING COVERAGE
FOR THE EXECUTIVE AND THE EXECUTIVE’S SPOUSE UNDER THE EMPLOYER’S HEALTH,
MEDICAL, HOSPITALIZATION AND LIFE INSURANCE PROGRAMS (INCLUDING DENTAL, VISION
AND PRESCRIPTION DRUG COVERAGE, IF PROVIDED IMMEDIATELY PRIOR TO THE
TERMINATION); AND (B) LONG TERM CARE INSURANCE IN ACCORDANCE WITH PARAGRAPH
(F) (LONG TERM CARE INSURANCE) OF SECTION 3 ABOVE INCLUDING MAKING ALL REQUIRED
PAYMENTS RELATING TO SUCH INSURANCE COVERAGE.  THE TERM “RETIREMENT” FOR
PURPOSES OF THIS PARAGRAPH (G) SHALL MEAN THE EXECUTIVE: (A) TERMINATES
EMPLOYMENT AT OR AFTER THE ATTAINMENT OF AGE 62; AND (B) DOES NOT ENGAGE IN ANY
FORM OF GAINFUL EMPLOYMENT ON OR AFTER HIS TERMINATION OF EMPLOYMENT.  THE
CONTINUED COVERAGE UNDER THIS SUBPARAGRAPH (G)(I) SHALL BE FOR BENEFITS AT A
LEVEL EQUIVALENT TO THE EXECUTIVE’S BENEFITS AT THE TIME OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT. THE CONTINUED COVERAGE UNDER THIS
SUBPARAGRAPH (G)(I) SHALL TERMINATE UPON THE EXECUTIVE’S ENGAGING IN ANY GAINFUL
EMPLOYMENT ON OR AFTER HIS TERMINATION OF EMPLOYMENT.


 


(II)           AFTER THE OCCURRENCE OF A CHANGE IN CONTROL, THE EMPLOYER SHALL
CONTINUE TO PROVIDE THE FOLLOWING BENEFITS TO THE EXECUTIVE, AT THE EXPENSE OF
THE EMPLOYER, UNTIL THE EXECUTIVE’S DEATH: (A) CONTINUING COVERAGE THAT IS
EQUIVALENT TO THE COVERAGE PROVIDED UNDER THE EMPLOYER’S HEALTH, MEDICAL,
HOSPITALIZATION AND LIFE INSURANCE PROGRAMS (INCLUDING DENTAL, VISION AND
PRESCRIPTION DRUG COVERAGE, IF PROVIDED IMMEDIATELY PRIOR TO THE TERMINATION)
MAINTAINED BY THE EMPLOYER AT THE TIME OF THE CHANGE IN CONTROL; AND (B) LONG
TERM CARE INSURANCE IN ACCORDANCE WITH PARAGRAPH (F) (LONG TERM CARE INSURANCE)
OF SECTION 3 ABOVE INCLUDING MAKING ALL REQUIRED PAYMENTS RELATING TO SUCH
INSURANCE COVERAGE.


 


(III)          IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT OTHER THAN AS CONTEMPLATED ABOVE IN THIS PARAGRAPH (G) OR
PURSUANT TO PARAGRAPH (C) (TERMINATION FOR CAUSE) OF SECTION 5 ABOVE, AT THE
ELECTION OF THE EXECUTIVE (INCLUDING THE ESTATE OF THE EXECUTIVE) AND THE
EXECUTIVE’S SPOUSE AND PROVIDED SUCH ACTION IS NOT PROHIBITED BY THE POLICY
PURSUANT TO WHICH THE EXECUTIVE RECEIVES THE BENEFIT CONTEMPLATED IN PARAGRAPH
(F) (LONG TERM CARE INSURANCE) OF SECTION 3 ABOVE, THE EMPLOYER SHALL TAKE ALL
ACTIONS NECESSARY, INCLUDING, BUT NOT LIMITED TO, A TRANSFER AND ASSIGNMENT OF
ITS INTERESTS IN THE LONG TERM HEALTH INSURANCE PROVIDED TO THE EXECUTIVE
PURSUANT TO PARAGRAPH (F) (LONG TERM CARE INSURANCE) OF SECTION 3 ABOVE, IN
ORDER TO FACILITATE THE ABILITY OF THE EXECUTIVE AND THE EXECUTIVE’S SPOUSE TO
CONTINUE TO MAINTAIN THE LONG TERM HEALTH INSURANCE AT NO ADDITIONAL COST TO THE
EMPLOYER.

 

11

--------------------------------------------------------------------------------


 


(IV)          THE PAYMENT OF PREMIUMS FOR INSURANCE BENEFITS LISTED IN THIS
PARAGRAPH (G) SHALL BE REMITTED TO THE APPROPRIATE CARRIER NO LATER THAN THIRTY
(30) DAYS FOLLOWING RECEIPT OF THE APPLICABLE PREMIUM INVOICE.


 


6.             PAYMENT UPON DISABILITY.   IF DURING THE TERM OF THIS AGREEMENT
THE EXECUTIVE IS DEEMED TO HAVE A DISABILITY (AS HEREINAFTER DEFINED), THE
EMPLOYER SHALL PROVIDE THE EXECUTIVE WITH THE PAYMENTS AND BENEFITS SET FORTH IN
THIS SECTION 6.  “DISABILITY,” FOR PURPOSES OF THIS AGREEMENT SHALL MEAN THAT:
(I) THE EXECUTIVE IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN TWELVE (12) MONTHS, OR (II) THE EXECUTIVE IS, BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF
NOT LESS THAN THREE (3) MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING
EMPLOYEES OF THE EMPLOYER.  THE EXECUTIVE SHALL BE ENTITLED TO THE COMPENSATION
AND BENEFITS PROVIDED FOR UNDER THIS AGREEMENT FOR ANY PERIOD DURING THE TERM OF
THIS AGREEMENT AND PRIOR TO THE ESTABLISHMENT OF THE EXECUTIVE’S DISABILITY
DURING WHICH THE EXECUTIVE IS UNABLE TO WORK DUE TO A PHYSICAL OR MENTAL
INFIRMITY.  IF THE EXECUTIVE IS DETERMINED TO HAVE A DISABILITY, THE EMPLOYER
SHALL CONTINUE TO PAY THE EXECUTIVE EIGHTY PERCENT (80%) OF THE BASE SALARY PER
MONTH THEN PAYABLE TO THE EXECUTIVE, REDUCED BY ANY AMOUNTS RECEIVED UNDER THE
EMPLOYER SPONSORED DISABILITY INCOME INSURANCE PROGRAM, AND SHALL CONTINUE TO
PROVIDE COVERAGE FOR THE EXECUTIVE UNDER THE HEALTH AND LIFE INSURANCE PROGRAMS
MAINTAINED BY THE EMPLOYER BY THE PAYMENT OF APPLICABLE PREMIUMS IN ACCORDANCE
WITH THE EMPLOYER’S STANDARD PAYMENT PRACTICE UNTIL THE EARLIER OF THE DATE THE
EXECUTIVE RETURNS TO FULL-TIME EMPLOYMENT, EITHER WITH THE EMPLOYER OR ANOTHER
EMPLOYER, OR THE EXECUTIVE’S NORMAL RETIREMENT AGE UNDER THE SOCIAL SECURITY
ACT, AS AMENDED.  IN ADDITION, IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
FOLLOWING HIS DISABILITY, THE EMPLOYER SHALL PAY THE EXECUTIVE, WITHIN THIRTY
(30) DAYS OF TERMINATION: (I) SUCH BASE SALARY AND VACATION PAY (FOR UNUSED
VACATION DAYS IN ACCORDANCE WITH THE EMPLOYER’S POLICIES AND PRACTICES WITH
RESPECT TO VACATION PAY) AS SHALL HAVE ACCRUED AND REMAINS UNPAID THROUGH THE
EFFECTIVE DATE OF THE TERMINATION; (II) BONUSES PREVIOUSLY DETERMINED BY THE
COMPENSATION COMMITTEE FOR ANY PRIOR FISCAL YEAR(S) THAT REMAIN UNPAID;
(III) FOR ALL ACCRUED AND UNUSED SICK DAYS; AND (IV) REIMBURSEMENT OF PREVIOUSLY
INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT PURSUANT TO THE EMPLOYER’S POLICIES
AND PRACTICES CONCERNING REIMBURSEMENT OF EXPENSES.  FURTHER PROVIDED, THAT THE
EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO PAYMENTS, IF ANY, AS ARE PROVIDED UNDER
THE TERMS OF THE DEFERRED COMPENSATION PLAN, THE AMENDED AND RESTATED LIFE
INSURANCE AGREEMENT ENTERED INTO BY AND BETWEEN THE EMPLOYER AND THE EXECUTIVE
AND AS AMENDED FROM TIME TO TIME AND SUCH RETIREMENT PLANS UNDER WHICH THE
EXECUTIVE PARTICIPATED AT THE TIME OF HIS TERMINATION.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT OF THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT FOR ANY REASON, IF PERMITTED BY LAW,
THE EXECUTIVE MAY ELECT TO HAVE ANY DISABILITY INCOME INSURANCE POLICY
MAINTAINED BY THE EMPLOYER ON HIS BEHALF TRANSFERRED TO HIM, AND HE SHALL ASSUME
ALL OBLIGATIONS THEREUNDER.


 


7.             INTEREST IN ASSETS.  NEITHER THE EXECUTIVE NOR HIS ESTATE SHALL
ACQUIRE HEREUNDER ANY RIGHTS IN FUNDS OR ASSETS OF THE EMPLOYER, OTHERWISE THAN
BY AND THROUGH THE ACTUAL PAYMENT OF AMOUNTS PAYABLE HEREUNDER; NOR SHALL THE
EXECUTIVE OR HIS ESTATE HAVE ANY POWER TO TRANSFER, ASSIGN, ANTICIPATE,
HYPOTHECATE OR OTHERWISE ENCUMBER IN ADVANCE ANY OF SAID PAYMENTS;

 

12

--------------------------------------------------------------------------------


 


NOR SHALL ANY OF SUCH PAYMENTS BE SUBJECT TO SEIZURE FOR THE PAYMENT OF ANY
DEBT, JUDGMENT, ALIMONY, SEPARATE MAINTENANCE OR BE TRANSFERABLE BY OPERATION OF
LAW IN THE EVENT OF BANKRUPTCY, INSOLVENCY OR OTHERWISE OF THE EXECUTIVE.


 


8.             INDEMNIFICATION.


 


(A)           INSURANCE.  THE EMPLOYER SHALL PROVIDE THE EXECUTIVE (INCLUDING
HIS HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS) FOR THE TERM
OF THIS AGREEMENT WITH COVERAGE UNDER A STANDARD DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE POLICY AT ITS EXPENSE.


 


(B)           INDEMNIFICATION UNDER STATE LAW.  IN ADDITION TO THE INSURANCE
COVERAGE PROVIDED FOR IN PARAGRAPH (A) OF THIS SECTION 8, THE EMPLOYER SHALL
HOLD HARMLESS AND INDEMNIFY THE EXECUTIVE (AND HIS HEIRS, EXECUTORS AND
ADMINISTRATORS) TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW AGAINST ALL
EXPENSES AND LIABILITIES REASONABLY INCURRED BY HIM IN CONNECTION WITH OR
ARISING OUT OF ANY ACTION, SUIT OR PROCEEDING IN WHICH HE MAY BE INVOLVED BY
REASON OF HIS HAVING BEEN AN OFFICER OF THE EMPLOYER (WHETHER OR NOT HE
CONTINUES TO BE AN OFFICER AT THE TIME OF INCURRING SUCH EXPENSES OR
LIABILITIES), SUCH EXPENSES AND LIABILITIES TO INCLUDE, BUT NOT BE LIMITED TO,
JUDGMENTS, COURT COSTS AND ATTORNEYS’ FEES AND THE COST OF REASONABLE
SETTLEMENTS.


 


(C)           ADVANCEMENT OF EXPENSES.  IN THE EVENT THE EXECUTIVE BECOMES A
PARTY, OR IS THREATENED TO BE MADE A PARTY, TO ANY ACTION, SUIT OR PROCEEDING
FOR WHICH THE EMPLOYER HAS AGREED TO PROVIDE INSURANCE COVERAGE OR
INDEMNIFICATION UNDER THIS SECTION 8, THE EMPLOYER SHALL, TO THE FULL EXTENT
PERMITTED UNDER APPLICABLE LAW, ADVANCE ALL EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT (COLLECTIVELY
“EXPENSES”) INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE INVESTIGATION,
DEFENSE, SETTLEMENT, OR APPEAL OF ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, SUBJECT TO RECEIPT BY THE EMPLOYER OF A WRITTEN UNDERTAKING
FROM THE EXECUTIVE:  (I) TO REIMBURSE THE EMPLOYER FOR ALL EXPENSES ACTUALLY
PAID BY THE EMPLOYER TO OR ON BEHALF OF THE EXECUTIVE IN THE EVENT IT SHALL BE
ULTIMATELY DETERMINED THAT THE EXECUTIVE IS NOT ENTITLED TO INDEMNIFICATION BY
THE EMPLOYER FOR SUCH EXPENSES; AND (II) TO ASSIGN TO THE EMPLOYER ALL RIGHTS OF
THE EXECUTIVE TO INDEMNIFICATION, UNDER ANY POLICY OF DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE OR OTHERWISE, TO THE EXTENT OF THE AMOUNT OF EXPENSES
ACTUALLY PAID BY THE EMPLOYER TO OR ON BEHALF OF THE EXECUTIVE.


 


9.             GENERAL PROVISIONS.


 


(A)           SUCCESSORS.  THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE AND SHALL
NOT BE ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S DESIGNATED BENEFICIARY, OR IF NONE, THE EXECUTIVE’S ESTATE. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE EMPLOYER
AND ITS SUCCESSORS, AND ANY SUCCESSOR OF THE EMPLOYER SHALL BE DEEMED THE
“EMPLOYER” HEREUNDER.  THE EMPLOYER SHALL REQUIRE ANY SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE EMPLOYER, WHETHER
DIRECTLY OR INDIRECTLY, BY PURCHASE, MERGER, CONSOLIDATION, ACQUISITION OF
STOCK, OTHER BUSINESS COMBINATION, OR OTHERWISE, BY A WRITTEN AGREEMENT IN FORM
AND SUBSTANCE SATISFACTORY TO THE EXECUTIVE, EXPRESSLY TO ASSUME AND AGREE TO
PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE EMPLOYER
WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.

 

13

--------------------------------------------------------------------------------


 


(B)           ENTIRE AGREEMENT; MODIFICATIONS.  THIS AGREEMENT, ALONG WITH THE
AMENDED AND RESTATED LIFE INSURANCE AGREEMENT AND THE PARTICIPATION AGREEMENT
UNDER THE DEFERRED COMPENSATION PLAN, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES RESPECTING THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR
EMPLOYMENT AGREEMENTS AND ALL PRIOR NEGOTIATIONS, UNDERTAKINGS, AGREEMENTS AND
ARRANGEMENTS WITH RESPECT HERETO, WHETHER WRITTEN OR ORAL. EXCEPT AS OTHERWISE
EXPLICITLY PROVIDED HEREIN, THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT
BY WRITTEN AGREEMENT SIGNED BY THE EXECUTIVE AND THE EMPLOYER.


 


(C)           ENFORCEMENT AND GOVERNING LAW.  THE PROVISIONS OF THIS AGREEMENT
SHALL BE REGARDED AS DIVISIBLE AND SEPARATE; IF ANY OF SAID PROVISIONS SHOULD BE
DECLARED INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED
THEREBY.  THIS AGREEMENT SHALL BE CONSTRUED AND THE LEGAL RELATIONS OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS WITHOUT REFERENCE TO THE LAW REGARDING CONFLICTS OF LAW.


 


(D)           ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE EMPLOYER
SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED BY A SINGLE ARBITRATOR
SITTING IN A LOCATION SELECTED BY THE EXECUTIVE WITHIN FIFTY (50) MILES OF THE
MAIN OFFICE OF THE EMPLOYER, IN ACCORDANCE WITH THE RULES OF JAMS/ENDISPUTE
(“JAMS”) THEN IN EFFECT.  THE ARBITRATOR SHALL BE SELECTED BY THE PARTIES FROM A
LIST OF ARBITRATORS PROVIDED BY JAMS, PROVIDED THAT NO ARBITRATOR SHALL BE
RELATED TO OR AFFILIATED WITH EITHER OF THE PARTIES.  NO LATER THAN TEN
(10) DAYS AFTER THE LIST OF PROPOSED ARBITRATORS IS RECEIVED BY THE PARTIES, THE
PARTIES, OR THEIR RESPECTIVE REPRESENTATIVES, SHALL MEET AT A MUTUALLY
CONVENIENT LOCATION OR TELEPHONICALLY.  AT THAT MEETING, THE PARTY WHO SOUGHT
ARBITRATION SHALL ELIMINATE ONE (1) PROPOSED ARBITRATOR AND THEN THE OTHER PARTY
SHALL ELIMINATE ONE (1) PROPOSED ARBITRATOR.  THE PARTIES SHALL CONTINUE TO
ELIMINATE NAMES FROM THE LIST OF PROPOSED ARBITRATORS IN THIS MANNER UNTIL A
SINGLE PROPOSED ARBITRATOR REMAINS.  THIS REMAINING ARBITRATOR SHALL ARBITRATE
THE DISPUTE.  EACH PARTY SHALL SUBMIT, IN WRITING, THE SPECIFIC REQUESTED ACTION
OR DECISION IT WISHES TO TAKE, OR MAKE, WITH RESPECT TO THE MATTER IN DISPUTE,
AND THE ARBITRATOR SHALL BE OBLIGATED TO CHOOSE ONE (1) PARTY’S SPECIFIC
REQUESTED ACTION OR DECISION, WITHOUT BEING PERMITTED TO EFFECTUATE ANY
COMPROMISE POSITION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY
COURT HAVING JURISDICTION; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL BE
ENTITLED TO SEEK SPECIFIC PERFORMANCE OF HIS RIGHT TO BE PAID THROUGH THE DATE
OF TERMINATION DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT.


 


(E)           LEGAL FEES.  ALL REASONABLE LEGAL FEES PAID OR INCURRED BY THE
EXECUTIVE PURSUANT TO ANY DISPUTE OR QUESTION OF INTERPRETATION RELATING TO THIS
AGREEMENT SHALL BE PAID OR REIMBURSED BY THE EMPLOYER IF THE EXECUTIVE IS
SUCCESSFUL ON THE MERITS PURSUANT TO A LEGAL JUDGMENT, ARBITRATION OR
SETTLEMENT.  THE EMPLOYER SHALL MAKE ANY REQUIRED PAYMENT UNDER THIS PARAGRAPH
(E) AS SOON AS PRACTICABLE FOLLOWING THE TIME AT WHICH SUCH EXPENSE AND/OR FEE
IS INCURRED, BUT IN NO EVENT LATER THAN DECEMBER 31 OF THE YEAR FOLLOWING THE
YEAR IN WHICH THE EXPENSE AND/OR FEE IS INCURRED BY THE EXECUTIVE.


 


(F)            SURVIVAL.  THE PROVISIONS OF SECTIONS 4 AND 8 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


(G)           WAIVER.  NO WAIVER BY EITHER PARTY AT ANY TIME OF ANY BREACH BY
THE OTHER PARTY OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS
AGREEMENT TO BE PERFORMED BY THE OTHER PARTY, SHALL BE DEEMED A WAIVER OF ANY
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME TIME OR ANY PRIOR OR
SUBSEQUENT TIME.


 


(H)           NOTICES.  NOTICES PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN WHEN RECEIVED; AND, IF MAILED, SHALL BE MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID; AND IF TO THE EMPLOYER, ADDRESSED TO THE PRINCIPAL HEADQUARTERS OF THE
EMPLOYER, ATTENTION:  CHAIRMAN; OR, IF TO THE EXECUTIVE, TO THE ADDRESS SET
FORTH BELOW THE EXECUTIVE’S SIGNATURE ON THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS THE PARTY TO BE NOTIFIED SHALL HAVE GIVEN TO THE OTHER.


 


(I)            INTERNAL REVENUE CODE SECTION 409A.


 


(I)            TO THE EXTENT THAT ANY OF THE TERMS AND CONDITIONS CONTAINED
HEREIN CONSTITUTE AN AMENDMENT OR MODIFICATION OF THE TIME OR MANNER OF PAYMENT
UNDER A NON-QUALIFIED DEFERRED COMPENSATION PLAN (AS DEFINED UNDER CODE
SECTION 409A), THEN TO THE EXTENT NECESSARY UNDER THE TRANSITIONAL GUIDANCE
UNDER INTERNAL REVENUE SERVICE NOTICE 2007-86, THIS AGREEMENT, AS AMENDED,
CONSTITUTES AN AMENDMENT TO, AND A NEW ELECTION UNDER, SUCH DEFERRED
COMPENSATION PLAN, IN ORDER TO PROPERLY MODIFY THE TIME OR MANNER OF PAYMENT
CONSISTENT WITH SUCH GUIDANCE.


 


(II)           IT IS INTENDED THAT THE AGREEMENT SHALL COMPLY WITH THE
PROVISIONS OF CODE SECTION 409A SO AS NOT TO SUBJECT THE EXECUTIVE TO THE
PAYMENT OF ADDITIONAL TAXES AND INTEREST UNDER CODE SECTION 409A.  IN
FURTHERANCE OF THIS INTENT, THIS AGREEMENT SHALL BE INTERPRETED, OPERATED AND
ADMINISTERED IN A MANNER CONSISTENT WITH THESE INTENTIONS, AND TO THE EXTENT
THAT ANY REGULATIONS OR OTHER GUIDANCE ISSUED UNDER CODE SECTION 409A WOULD
RESULT IN THE EXECUTIVE BEING SUBJECT TO PAYMENT OF ADDITIONAL INCOME TAXES OR
INTEREST UNDER CODE SECTION 409A, THE PARTIES AGREE TO AMEND THE AGREEMENT TO
MAINTAIN TO THE MAXIMUM EXTENT PRACTICABLE THE ORIGINAL INTENT OF THE AGREEMENT
WHILE AVOIDING THE APPLICATION OF SUCH TAXES OR INTEREST UNDER CODE
SECTION 409A.


 


(III)          NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT TO THE CONTRARY
IF, AS OF THE EFFECTIVE DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, HE IS
A SPECIFIED EMPLOYEE (AS HEREINAFTER DEFINED), THEN, ONLY TO THE EXTENT REQUIRED
PURSUANT TO CODE SECTION 409A(A)(2)(B)(I), PAYMENTS DUE UNDER THIS AGREEMENT
WHICH ARE DEEMED TO BE DEFERRED COMPENSATION SHALL BE SUBJECT TO A SIX (6) MONTH
DELAY FOLLOWING THE EXECUTIVE’S SEPARATION FROM SERVICE.  FOR PURPOSES OF CODE
SECTION 409A, ALL INSTALLMENT PAYMENTS OF DEFERRED COMPENSATION MADE HEREUNDER,
OR PURSUANT TO ANOTHER PLAN OR ARRANGEMENT, SHALL BE DEEMED TO BE SEPARATE
PAYMENTS AND, ACCORDINGLY, THE AFOREMENTIONED DEFERRAL SHALL ONLY APPLY TO
SEPARATE PAYMENTS WHICH WOULD OCCUR DURING THE SIX (6) MONTH DEFERRAL PERIOD AND
ALL OTHER PAYMENTS SHALL BE UNAFFECTED.  ALL DELAYED PAYMENTS SHALL BE
ACCUMULATED AND PAID IN A LUMP-SUM CATCH-UP PAYMENT AS OF THE FIRST DAY OF THE
SEVENTH-MONTH FOLLOWING SEPARATION FROM SERVICE (OR, IF EARLIER, THE DATE OF
DEATH OF THE EXECUTIVE) WITH ALL SUCH DELAYED PAYMENTS BEING CREDITED WITH
INTEREST (COMPOUNDED MONTHLY) FOR THIS PERIOD OF DELAY EQUAL TO THE PRIME RATE
IN EFFECT ON THE FIRST DAY OF SUCH SIX-MONTH PERIOD.  ANY PORTION OF THE
BENEFITS HEREUNDER THAT WERE NOT OTHERWISE DUE TO BE PAID DURING THE SIX-MONTH
PERIOD FOLLOWING THE TERMINATION SHALL BE PAID TO THE EXECUTIVE IN ACCORDANCE
WITH THE PAYMENT SCHEDULE ESTABLISHED HEREIN.

 

15

--------------------------------------------------------------------------------


 


(IV)          THE TERM “SPECIFIED EMPLOYEE” SHALL MEAN ANY PERSON WHO IS A “KEY
EMPLOYEE” (AS DEFINED IN CODE SECTION 416(I) WITHOUT REGARD TO PARAGRAPH
(5) THEREOF), AS DETERMINED BY THE EMPLOYER BASED UPON THE 12-MONTH PERIOD
ENDING ON EACH DECEMBER 31ST (SUCH 12-MONTH PERIOD IS REFERRED TO BELOW AS THE
“IDENTIFICATION PERIOD”).  IF THE EXECUTIVE IS DETERMINED TO BE A KEY EMPLOYEE
UNDER CODE SECTION 416(I) (WITHOUT REGARD TO PARAGRAPH (5) THEREOF) DURING THE
IDENTIFICATION PERIOD HE SHALL BE TREATED AS A SPECIFIED EMPLOYEE FOR PURPOSES
OF THIS AGREEMENT DURING THE 12-MONTH PERIOD THAT BEGINS ON THE APRIL 1
FOLLOWING THE CLOSE OF SUCH IDENTIFICATION PERIOD.  FOR PURPOSES OF DETERMINING
WHETHER THE EXECUTIVE IS A KEY EMPLOYEE UNDER CODE SECTION 416(I),
“COMPENSATION” SHALL MEAN THE EXECUTIVE’S W-2 COMPENSATION AS REPORTED BY THE
EMPLOYER FOR A PARTICULAR CALENDAR YEAR.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

WEST SUBURBAN BANCORP, INC.

 

KEITH W. ACKER

 

 

 

 

 

 

By:

/s/ Duane G. Debs

 

/s/ Keith W. Acker

Name:

Duane Debs

 

 

Title

President

 

 

 

 

 

 

 

 

(Address)

 

16

--------------------------------------------------------------------------------